Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following is a non-final, First Office Action on the merits.  Claims 1-16 are pending.
Notes:
1.	Independent claims 1, 8 and 13 as a whole includes the combination of limitations that define over prior art of record.  However, these claims and their dependents are rejected under 101 below.  Further, claims 1-7 are also rejected under 112(b)/112 second below.   
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-7 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Independent claim 1: 
	Step 1 recites “receiving an advertising (ad) catalog with N ads at the attention application terminal”.   The scope of this limitation is confusing since it is unclear since parameter “N” is undefined.  The parameter “N” should be clearly defined (i.e. natural number).   Appropriated correction is required.    
	Step 3 recites “requesting, from the guardian terminal, a signed BBA tuple 
τ = (Ck, Pk) = ((h1id.h2τ)k,Pk), where  k             
                
                    ←
                    
                        $
                    
                
            
         Zp  is a source of randomness (R=k) supplied by the attention application terminal with all counters initialized at zero, the initialization request including a request for a structure-preserving signature over equivalence classes (SPS-EQ), σ,  over the BBA tuple τ”.  The scope of this limitation is confusing since it is unclear what the terms such as Ck, Pk  , h1id, h2τ , Zp …….. of the formula are?  In other, these Ck, Pk  , h1id, h2τ , Zp … are needed to be defined.   Appropriated correction is required.   
	Step 10 recites “randomizing the BBA tuple τ by computing, at the attention application terminal, τ’ = (τ1k’ , τ2k’)  where k’ is chosen uniformly at random from Zp*”.    The scope of this limitation is confusing since it is unclear what the terms such as τ1,  τ2……. of the formula are?  In other, these τ1,  τ2 … are needed to be defined.   Appropriated correction is required. 
	Step 12 recites “receiving, from the guardian terminal, an SPS-EQ over a new BBA tuple (Cu, τ2’ )  where  (CU = τ1’.(τ2’)ske,i  ”.  The scope of this limitation is confusing since it is unclear what the terms such as CU, τ1’,  τ2’……. of the formula are?  In other, these CU, τ1’,  τ2’… are needed to be defined.   Appropriated correction is required. 
Dependent claims 2-7 are dependent on their base claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above. 
	Dependent claim 2:  
    	Further, dependent claim 2, first step recites: “wherein the new BBA tuple and signature owned by the attention application terminal is represented by:
 (τ1 , τ2) = (CR ,PR) = ((h1id.h2r.ĥ.h1C1…ĥNCN)R . PR)	σ= (Z, Y, Y^)…………….”

The scope of this limitation is confusing since it is unclear what the terms such as CR ,PR ,  h1id.h2r.ĥ.h1C1…ĥNCN , and PR of the formula are?  In other, these CR ,PR ,  h1id.h2r.ĥ.h1C1…ĥNCN , and PR …… are needed to be defined.   Appropriated correction is required. 
	Also, dependent claim 2, last step of: “generating a zero knowledge proof of correctness and transmitting the proof of correctness to the guardian terminal, letting 
Res =<c, p>, wherein the zero knowledge proof of correctness is of the following form:
 Π SPK {(τ, c1,….cN):  C = h1id.h2r.ĥ.h1C1…ĥNCN ᴧ            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        C
                        i
                         
                    
                
            
        ‹ L ᴧ Res = ‹c,p› ᴧ τ = (C,P)}”
The scope of this limitation is confusing since it is unclear what the terms such as c1,….cN h1id.h2r.ĥ.h1C1…ĥNCN , C, Ci,  L, Res , c, p and P of the formula are?  In other, these c1,….cN h1id.h2r.ĥ.h1C1…ĥNCN , C, Ci,  L, Res , c, p and P …… are needed to be defined.   Appropriated correction is required. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-16) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Steps 1-4 and 6-12 and 14 of receiving an advertising (ad) catalog with N ads (step 1) receiving an ad policy vector (P) of length N, wherein each index in the ad policy vector corresponds to an ad in the catalog and represents a reward value for interactions with the corresponding ad (step 2); requesting a signed BBA tuple τ = (Ck, Pk) = ((h1id.h2τ)k,Pk), where  k             
                
                    ←
                    
                        $
                    
                
            
         Zp  is a source of randomness (R=k) supplied with all counters initialized at zero, the initialization request including a request for a structure-preserving signature over equivalence classes (SPS-EQ), σ,  over the BBA tuple τ (step 3); receiving the signature σ (step 4); matching ads from the ad catalog with a user of (step 6); displaying matched ads to the user (step 7); detecting user interactions with the matched ads (step 8); repeatedly and incrementing an ad interaction counter based on the detected user interactions to yield a notice requesting an update to the ad interaction vector (step 9);  randomizing the BBA tuple τ by computing, at the attention application terminal, τ’ = (τ1k’ , τ2k’)  where k’ is chosen uniformly at random from Zp* (step 10); transmitting the randomized BBA tuple τ’ to the guardian terminal with the notice requesting the update to the ad interaction vector (step 11); receiving, from the guardian terminal, an SPS-EQ over a new BBA tuple (Cu, τ2’ )  where  (CU = τ1’.(τ2’)ske,I  (step 12); and verifying the new tuple (Cu, τ2’) is a correct reflection of the ad interaction state requested in the notice requesting an update to the ad interaction vector (step 14) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., an/the attention application terminal, automatically incrementing….) to perform abstract steps/limitations 1-4 and 6-12 and 14 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., an/the attention application terminal, automatically incrementing….).  Further, the additional element of “the guardian terminal” in steps 3-4 and 11 mentioned above is merely a source and destination, where information is being send to and received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Next, the additional step/limitations 5 and 13 of “storing, at the attention application terminal, the signature σ………” (step 5) and “upon receipt of the SPS-EQ over the new BBA tuple, storing at the attention application terminal, the updated randomization…….” (step 13) are merely storing data, which are considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  In addition, the additional step/limitation 7 of “displaying matched ads to the user at the attention application terminal” is merely displaying data/transmitting data, which is also considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  Furthermore, notes that in claim 1, all the “receiving….” and “transmitting….” steps via “the attention application terminal” are merely receiving data and transmitting data/sending data/ displaying data, which are considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  Accordingly, this additional element(s)/additional steps/additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components (i.e., an/the attention application terminal, automatically incrementing….) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., an/the attention application terminal, automatically incrementing….) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., an/the attention application terminal, automatically incrementing….” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-4 and 6-12 and 14 mentioned above.  Further, the additional element of “the guardian terminal” in steps 3-4 and 11 mentioned above is merely a source and destination, where information is being send to and received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Next, the additional step/limitations 5 and 13 of “storing, at the attention application terminal, the signature σ………” (step 5) and “upon receipt of the SPS-EQ over the new BBA tuple, storing at the attention application terminal, the updated randomization…….” (step 13) are merely storing data, which are considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  In addition, the additional step/limitation 7 of “displaying matched ads to the user at the attention application terminal” is merely displaying data/transmitting data, which is also considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  Furthermore, notes that in claim 1, all the “receiving….” and “transmitting….” steps via “the attention application terminal” are merely receiving data and transmitting data/sending data/ displaying data, which are considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  
When revaluating the additional limitations/additional steps mentioned above of storing data, receiving data and transmitting data/sending data/displaying data here in step 2B, these additional limitations/additional steps of storing data, receiving data and transmitting data/sending data/displaying data are also well-understood, routine and conventional activities.  The use of generic computer to store data, transmit/display data and receive/gather data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 8:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as the system claim(s) 1.  The components (i.e., an attentional application computing system including a computer network communications interface, a memory storing instructions, and a processor that, when executing the instructions causes the processor to…) described in independent claim 8 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea. 
Independent claim 13 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-8 of receive a request for an initialized BBA (limitation 1); initialize and sign a BBA with a null ad interaction vector with a secret key (limitation 2); transmit the BBA (limitation 3); receive a randomized BBA and a notice requesting update of the randomized BBA according to an ad interaction counter (limitation 4); apply a state update to the randomized BBA and sign the randomized BBA with the secret key to yield an updated and signed randomized BBA (limitation 5); transmit the updated and signed randomized BBA (limitation 6) search a copy for a request for reward payment and a proof of correctness of rewards for the updated and signed randomized BBA (limitation 7); and determine whether the proof of correctness of rewards for the updated and signed randomized BBA is valid (limitation 8) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).           
Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a guardian computing system including a computer network communications interface, a memory storing instructions, and a processor that, when executing the instructions causes the processor to…..; a publish blockchain) to perform abstract steps/limitations 1-8 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a guardian computing system including a computer network communications interface, a memory storing instructions, and a processor that, when executing the instructions causes the processor to…..; a publish blockchain).  Further, the additional limitation 9 of “if the updated and signed…..is valid, then broadcast a blockchain transaction transmitting rewards to the attention application computing system” is merely displaying data/transmitting data, which is also considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  Next, the additional element of “an/the attention application computing system” in limitations 1, 3-4, 6 and 9 mentioned above is merely a source and destination, where information is being send to and received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Furthermore, notes that in claim 13, all the “receiving….” and “transmitting….” limitations via “a processor of a guardian computing system” are merely receiving data and transmitting data/sending data/ displaying data, which are considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  Accordingly, this additional element(s)/additional steps/additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components (i.e., a guardian computing system including a computer network communications interface, a memory storing instructions, and a processor that, when executing the instructions causes the processor to…..; a publish blockchain) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 13 (step 2B):  The additional element in claim 1 (i.e., a guardian computing system including a computer network communications interface, a memory storing instructions, and a processor that, when executing the instructions causes the processor to…..; a publish blockchain) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a guardian computing system including a computer network communications interface, a memory storing instructions, and a processor that, when executing the instructions causes the processor to…..; a publish blockchain” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-8 mentioned above.  Further, the additional limitation 9 of “if the updated and signed…..is valid, then broadcast a blockchain transaction transmitting rewards to the attention application computing system” is merely displaying data/transmitting data, which is also considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  Next, the additional element of “an/the attention application computing system” in limitations 1, 3-4, 6 and 9  mentioned above is merely a source and destination, where information is being send to and received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Furthermore, notes that in claim 13, all the “receiving….” and “transmitting….” limitations via “a processor of a guardian computing system” are merely receiving data and transmitting data/sending data/ displaying data, which are considered as “insignificant extra solution activities”; thus are not significantly more than the identified abstract idea.  
When revaluating the additional limitations/additional steps mentioned above of receiving data and transmitting data/sending data/displaying data here in step 2B, these additional limitations/additional steps of receiving data and transmitting data/sending data/displaying data are also well-understood, routine and conventional activities.  The use of generic computer to store data, transmit/display data and receive/gather data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 2-7, 9-12 and 14-16 are merely add further details of the abstract steps/elements recited in claims 1, 8 and 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-7, 9-12 and 14-16 are also non-statutory subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681